DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a method of localization a near vertical incidence skywave emitter and a direction finding system for localization a near vertical incidence skywave emitter must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and similarly 11, the claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: receiving the estimated location of the near vertical incidence skywave emitter by a first site; and receiving the estimated location of the near vertical incidence skywave emitter by a second site.
Regarding claims 1 and similarly claim 11, it is unclear of how the location of the near vertical incidence skywave emitter is estimated.
Regarding claim 1, it recites the limitation “the estimated location” in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 10, the claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: receiving the estimated location of the near vertical incidence skywave emitter by a third site.
Regarding claim 11, it recites the limitation “the estimated location” in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claims.

Allowable Subject Matter
Claims 1-20 are allowed over the prior art.  However, 35 USC 112(b) rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0172795 discloses a method for direction finding wherein incoming signals are scanned and analyzed.  The bearing value and its quality of the incoming signals are determined by using a direction finding method.  A covariance matrix is generated from the incoming signals by using a multiple-wave detector unit.  The dimension of the covariance matrix is reduced in order to obtain a reduced covariance matrix.  The eigenvalues of the reduced covariance matrix are determined.  Then, it is determined whether more than one signal, a single signal or no signal is detected by using the eigenvalues and the quality determined by using the direction finding method.
US 10,830,861 discloses a method for direction finding wherein incoming signals are scanned and analyzed.  The bearing value and its quality of the incoming signals are determined by using a direction finding method.  A covariance matrix is generated from the incoming signals by using a multiple-wave detector unit.  The dimension of the covariance matrix is reduced in order to obtain a reduced covariance matrix.  The eigenvalues of the reduced covariance matrix are determined.  Then, it is determined whether more than one signal, a single signal or no signal is detected by using the eigenvalues and the quality determined by using the direction finding method.
US 2018/0024220 discloses a method of determining incident angles of Radio Frequency, RF, signals received by an antenna array comprising a plurality of antennae.  The method comprises generating a plurality of direction finding, DF, signals based on antenna signals received from the antenna array, wherein each DF signal corresponds to a respective antenna array element and each antenna array element corresponds to one or more antennae.  A plurality of DF spectra are then generated, each DF spectrum corresponding to a respective DF signal and comprising measured values of signal power at two or more given respective frequencies.  An incident signal angle is calculated for each given frequency, based on the measured values of power at the frequency, the configuration of the antennae in the antenna array and antenna gain patterns corresponding to the antenna array elements.
US 6,784,840 discloses a method of determining an azimuth and elevation of a radiation emission source using a single-axis direction finding system.  The method includes receiving a plurality of radiation signals at the single-axis direction finding system.  The plurality of radiation signals are emitted from the radiation source, each of the plurality of radiation signals being received at one of a plurality of attitudes of the single-axis direction finding system.  The method also includes measuring an angle of arrival of each of the plurality of radiation signals with respect to the single-axis direction finding system.  Additionally, the method includes calculating an azimuth angle of each of the plurality of radiation signals with respect to the single-axis direction finding system using the respective measured angle of arrival.  Further, the method includes calculating a respective vector corresponding to each of the azimuth angles at different elevation angles within a predetermined range.  Further still, the method includes determining an elevation angle of the radiation emission source with respect to the single axis direction finding system by determining a conversion point of the vectors.
US 6,061,022 discloses a method for finding a direction associated with a radiated electromagnetic wave, the method including the steps of: detecting the radiated electromagnetic wave; measuring at least one gain difference and at least one phase difference associated with the detected electromagnetic wave; estimating an elevational angle and an azimuthal angle associated with the detected electromagnetic wave using the at least one measured gain difference; determining a plurality of possible elevational and azimuthal angles associated with the detected electromagnetic wave using the at least one measured phase difference; and, respectively selecting one of the plurality of possible elevational and one of the plurality of possible azimuthal angles as elevational and azimuthal angles associated with the detected electromagnetic wave using the estimated elevational and azimuthal angles.
US 5,444,451 discloses an invention relates generally to the field of direction finding and source location.  The invention has broad application in areas requiring superresolution spectral analysis.  The invention described in the context of any array processing problem in which the location of a transmitter is to be determined at a single receiving site based on passive measurements of the propagation waveform.  The invention exploits the information received by a pair of sensors to extract intersensor delay and interpath delay times in the presence of multipath propagation.  Two sensors are used in order to normalize the effects of signal modulation.  Combining the sensor pairs in groups, the direction-of-arrival may be determined for each signal from the intersensor delay times thus derived.  The invention additionally provides for the estimation of transmitter location by using the intersensor and interpath delay times.  The invention is applicable in the context of array data processing to a number of areas including sonar, broadcast, communication, radar and satellite signal formats.
WO 2022/023116 discloses a method for geolocating a transmitter of a radio signal in the high-frequency (HF) range.  A value of at least one parameter pertaining to the radio signal transmitted by the transmitter is determined from measurements taken from the signal by one or more receivers, at least one of which is on-board a satellite orbiting the Earth, the value of the parameter being dependent on the geographical position of the transmitter at the time when the signal is transmitted.  A propagation model of a signal in the ionosphere is generated based on modelling of an instantaneous state of the ionosphere.  The propagation model associates a modelled value of the selected parameter with each of a plurality of candidate positions within a geographic region of interest.  Finally, the geographical position of the transmitter at the time when the signal is transmitted is estimated from the propagation model generated in this manner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646